Ostrander, J.
The complainant was granted a divorce. From a decree awarding her alimony, the defendant appealed to this court, and the record was remanded to the court below to take further testimony. Des Champlain v. Des Champlain, 164 Mich. 511 (129 N. W. 702). In the court below, a further decree was entered, awarding alimony to the complainant, and from this decree the defendant has again appealed to this court.
We have examined the record, and are not disposed to disagree with the learned trial judge. We think the decree below should be affirmed; and it is affirmed, with this modification, which may or may not become important: The complainant should be required to release to the defendant her dower interest in and to any real estate which he owns. Complainant will recover the costs of this appeal.
Moore, C. J., and Steers, MoAlvay, Brooke, and Blair, JJ., concurred. Stone and Bird, JJ., did not sit.